Title: From John Adams to N. G. Dufret, 30 October 1813
From: Adams, John
To: Dufret, N. G.



Sir
Quincy October 30th 1813.

I duely received your present from Mr Jefferson to me of Dr Priestleys Doctrines of heathen Philosophy compared with those of “Revelation:” and immediately acknowledged the receipt of it to Mr Jefferson—
The Letter you did me the honour to write me, on the 30th of August, must have arrived with the Book; but I never saw it till yesterday. As I have no Clerk, Secretary or Amanuensis, but my Grand Daughters; one of them, when I asked her to open the Packet must have overlooked the Letter. Had I seen it, I should have answered it, when I acknowledged the receipt of the volume to Mr Jefferson.
I hope you will pardon this involuntary negligence, and accept for the trouble you have had in this Affair, the Thanks of your obliged humble Servant—

John Adams.